Exhibit 10.18

MASSEY ENERGY COMPANY

DEFERRED DIRECTORS’ FEES PROGRAM

Amended and Restated Effective January 1, 2009



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

             Page

  Section

   PURPOSE    1 ARTICLE I DEFINITIONS    1   1.01.   Administrator    1   1.02.
  Beneficiary or Beneficiaries    1   1.03.   Board    1   1.04.   Common Stock
   1   1.05.   Company    1   1.06.   Compensation    1   1.07.   Deferral Year
   1   1.08.   Deferred Account    2   1.09.   Deferred Benefit    2   1.10.  
Directors    2   1.11.   Election Date    2   1.12.   Election Form    2   1.13.
  Fair Market Value    2   1.14.   Meeting Fees    3   1.15.   Participant    3
  1.16.   Plan    3   1.17.   Restricted Stock    3   1.18.   Restricted Stock
Cash Dividends    3   1.19.   Retainer Fee    3   1.20.   Terminate,
Terminating, or Termination    3 ARTICLE II PARTICIPATION    4 ARTICLE III
DEFERRAL ELECTION    4   3.01.   Elections    4   3.02.   Effect of No Election
   5 ARTICLE IV BENEFITS    5   4.01.   Benefits    5   4.02.   Distributions   
5 ARTICLE V INVESTMENT OPTIONS    6   5.01.   Investment Options    6



--------------------------------------------------------------------------------

  5.02.   Election of Investment Options    7   5.03.   Method of Crediting
Earnings    7 ARTICLE VI GENERAL PROVISIONS    8   6.01.   Company’s Obligation
   8   6.02.   Control by Participant    8   6.03.   Claims Against
Participant’s Deferred Benefits    8   6.04.   Amendment or Termination    8  
6.05.   Notices    9   6.06.   Waiver    9   6.07.   Construction    9   6.08.  
Omnibus Section 409A Provisions    9   6.09   Effectiveness    9



--------------------------------------------------------------------------------

PURPOSE

The Massey Energy Company Deferred Directors’ Fees Program (the “Plan”), is
intended to constitute a deferred compensation plan for corporate directors’
fees and cash dividends paid on restricted stock held by Directors.

ARTICLE I

DEFINITIONS

The following definitions apply to this Plan and to the Election Forms.

 

1.01. Administrator

Administrator means the Company’s General Counsel.

 

1.02. Beneficiary or Beneficiaries

Beneficiary or Beneficiaries means a person or persons or other entity
designated on an Election Form by a Participant to receive a Deferred Benefit.
If there is no valid designation by the Participant, or if the designated
Beneficiary or Beneficiaries fail to survive the Participant or otherwise fail
to take the benefit, the Participant’s Beneficiary is the first of the following
who survives the Participant: a Participant’s spouse (the person legally married
to the Participant when the Participant dies); the Participant’s children in
equal shares and the Participant’s estate.

 

1.03. Board

Board means the board of directors of the Company.

 

1.04. Common Stock

Common Stock means the common stock of the Company.

 

1.05. Company

Company means Massey Energy Company and any successor business by merger,
purchase, or otherwise that maintains the Plan.

 

1.06. Compensation

Compensation means a Director’s Meeting Fees and Retainer Fees for the Deferral
Year.

 

1.07. Deferral Year

Deferral Year means a calendar year for which a Director has an operative
Election Form.

 

- 1 -



--------------------------------------------------------------------------------

1.08. Deferred Account

Deferred Account means that bookkeeping record established for each Participant
who elects a Deferred Benefit. A Deferred Account is established only for
purposes of measuring a Deferred Benefit and not to segregate assets or to
identify assets that may or must be used to satisfy a Deferred Benefit. A
Deferred Account will be credited with the Participant’s Compensation deferred
as a Deferred Benefit according to an Election Form.

 

1.09. Deferred Benefit

Deferred Benefit means the benefit available under the Plan for a Participant
who has submitted a valid Election Form to defer his Retainer Fees, Meeting
Fees, Restricted Stock Cash Dividends or any combination of the foregoing.

 

1.10. Directors

Directors means those duly elected members of the Board who are not employees of
the Company.

 

1.11. Election Date

Election Date means the date established by this Plan as the date before which a
Director must submit a valid Election Form to the Administrator. For each
Deferral Year, the Election Date is December 31 of the preceding calendar year.
However, for an individual who becomes a Director during a Deferral Year, the
Election Date is the thirtieth day following the date that he becomes a Director
to the extent permitted by Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”).

 

1.12. Election Form

Election Form means the form used by a Participant according to this Plan to
establish the duration of deferral and the frequency of payments of a Deferred
Benefit. A Participant’s distribution election, investment election and
Beneficiary designation are part of a Participant’s Election Form.

 

1.13. Fair Market Value

Fair Market Value means, on any given date, the closing price of a share of
Common Stock as reported on the New York Stock Exchange composite tape on such
day or, if the Common Stock was not traded on the New York Stock Exchange on
such day, then the next preceding day that the Common Stock was traded on such
exchange, all as reported by such source as the Administrator may select. If
shares of Common Stock are not then traded on the New York Stock Exchange, the
Fair Market Value shall be determined by the Administrator using any reasonable
method in good faith.

 

- 2 -



--------------------------------------------------------------------------------

1.14. Meeting Fees

Meeting Fees means the portion of a Director’s Compensation that is based upon
his attendance at Board meetings and meetings of the Company’s committees,
according to the Company’s established rules and procedures for compensating
Directors.

 

1.15. Participant

Participant means, with respect to any Deferral Year, a Director whose Election
Form is operative for that Deferral Year.

 

1.16. Plan

Plan means the Massey Energy Company Deferred Directors’ Fees Program.

 

1.17. Restricted Stock

Restricted Stock means any shares of Common Stock awarded to a Director in
connection with his service as Director that is non-transferable and subject to
a substantial risk of forfeiture.

 

1.18. Restricted Stock Cash Dividends

Restricted Stock Cash Dividends means any cash dividends paid on any Restricted
Stock that a Director holds at a time when the Restricted Stock is
non-transferable and subject to a substantial risk of forfeiture. Restricted
Stock Cash Dividends include regular quarterly dividends, special extraordinary
dividends or any other dividends that may be paid on the Restricted Stock.

 

1.19 Retainer Fee

Retainer Fee means that portion of a Director’s Compensation that is fixed and
paid without regard to his attendance at meetings.

 

1.20. Terminate, Terminating, or Termination

Terminate, Terminating, or Termination, with respect to a Participant, mean
cessation of his relationship with the Company and its affiliates taken into
account for purposes of Section 409A of the Code as a Director whether by death,
disability or severance for any other reason, which cessation constitutes a
“separation from service” within the meaning of Section 409A of the Code. For
this purpose, if Participant, after cessation of his relationship with the
Company as a Director, provides services as an employee, the services provided
as an employee are not to be taken into account in determining whether the
Participant has a separation from service as a Director for purposes of the Plan
unless otherwise required by Section 409A of the Code.

 

- 3 -



--------------------------------------------------------------------------------

ARTICLE II

PARTICIPATION

A Director becomes a Participant for any Deferral Year by filing a valid
Election Form on or before the Election Date for that Deferral Year, but only if
his Election Form is operative according to Article III.

ARTICLE III

DEFERRAL ELECTION

 

3.01. Elections

A deferral election is valid when an Election Form is completed, signed by the
electing Director, and received by the Administrator. Deferral elections are
governed by the provisions of this section.

 

  (a) A Participant may elect a Deferred Benefit for any Deferral Year if he is
a Director at the beginning of that Deferral Year or becomes a Director during
that Deferral Year.

 

  (b) Before each Deferral Year’s Election Date, each Director will be provided
with an Election Form. Under the Election Form for a single Deferral Year, a
Director may elect on or before the Election Date to defer the receipt of all or
part of his Retainer Fee (in 10% multiples or a fixed dollar amount) or all or
part of his Meeting Fees (in 10% multiples or a fixed dollar amount), or both
for the Deferral Year that will be earned and payable after the Election Date
and/or all part of his Restricted Stock Cash Dividends (in 10% multiples or a
fixed dollar amount) to be paid on Restricted Stock granted during the Deferral
Year that will be declared and payable after the Election Date (whether paid in
that Deferral Year or later). If he does so on or before December 31, 2008, a
Director may elect to defer all or part of his Restricted Stock Cash Dividends
(in 10% multiples or a fixed dollar amount) to be paid on Restricted Stock
granted on or before December 31, 2008 that will be declared and payable after
December 31, 2008 (whether paid in 2009 or later). A Director may make separate
elections with respect to quarterly cash dividends, special extraordinary
dividends or other dividends that may be paid on his Restricted Stock.

 

  (c)

If he does so on or before the Election Date for the Deferral Year, the
Administrator may reject any Election Form, and the Administrator is not
required to state a reason for any rejection. The Administrator may modify any
Election Form at any time to the extent necessary to comply with any federal
securities laws or regulations and as permitted by Section 409A of the Code.
However, the Administrator’s rejection of any Election Form or the
Administrator’s modification of any Election Form must be based upon action
taken without regard to any vote of the Director whose Election Form is under
consideration, and the Administrator’s rejections must be made on a uniform
basis with respect to similarly situated

 

- 4 -



--------------------------------------------------------------------------------

 

Directors. If the Administrator rejects an Election Form, the Director must be
paid the amounts he would then have been entitled to receive if he had not
submitted the rejected Election Form.

 

  (d) A Director may not revoke an Election Form after the Election Date for the
Deferral Year. A Director may not revoke an Election Form after December 31,
2008 under which he elected to defer the receipt of all or part of his
Restricted Stock Cash Dividends to be paid on Restricted Stock granted on or
before December 31, 2008 (whether paid in 2009 or later). Any revocation on or
before the Election Date is the same as a failure to submit an Election Form.
Any writing signed by a Director expressing an intention to revoke his Election
Form and delivered to the Administrator before the close of business on the
relevant Election Date is a revocation.

 

3.02. Effect of No Election

A Director who has not submitted a valid Election Form to the Administrator on
or before the relevant Election Date may not defer his Compensation for, or
Restricted Stock Cash Dividends payable with respect to Restricted Stock granted
during, the Deferral Year under this Plan.

ARTICLE IV

BENEFITS

4.01. Benefits

Deferred Benefits shall be credited to a Deferred Account for each Participant
and credited with earnings as described in Article V.

 

4.02. Distributions

 

  (a) According to a Participant’s Election Form, a Deferred Benefit shall be
distributed in cash except with respect that portion of a Deferred Benefit which
is credited as an investment in Common Stock. In such case, the Deferred
Benefit, or portion thereof, shall be distributed in shares of Common Stock
equal to the number of whole shares of Common Stock credited to the
Participant’s Deferred Account on the last day of the month preceding the month
of distribution. Any shares of Common Stock issued under the Plan must be issued
from the Company’s treasury shares. However, cash must be paid in lieu of a
fractional share of Common Stock credited the Participant’s Deferred Account on
the last day of the month preceding the month of distribution.

 

  (b)

Deferred Benefits will be paid in a lump sum unless the Participant’s Election
Form specifies annual installment payments

 

- 5 -



--------------------------------------------------------------------------------

 

over a period of up to 20 years. A Deferred Benefit payable in installments will
continue to be credited with earnings and losses on the unpaid balance of a
Deferred Account through the end of the month preceding the month of
distribution.

 

  (c) Except where the Participant Terminates on account of his death, any lump
sum payment will be paid or installment payments will begin to be paid as
follows:

(i) on December 31 of the year the Director Terminates, if his Termination
occurs on a date from January 1 through June 30 of such year; or

(ii) on the February 15 following the year of the Director’s Termination, if his
Termination occurs on a date from July 1 through December 31.

Notwithstanding anything to the contrary herein, if a Participant is a
“specified employee” with respect to the Company and its affiliates for purposes
of Section 409A of the Code on the date he Terminates, no payment shall be made
to the Participant until the date which is six months following the date of his
separation from service. A Participant may use only one Beneficiary Designation
Form to designate one or more Beneficiaries for all of his Deferred Benefits
under the Plan. Any lump sum payment will be paid to the Beneficiary, or
installment payments will begin to be paid to each Beneficiary on February 15 of
the year following the Participant’s death. Multiple Beneficiaries will be paid
pursuant to a single distribution method.

 

  (d) Deferred Benefits may not be assigned by a Participant or Beneficiary.

 

  (e) Any Common Stock distributed pursuant to the Plan shall have been acquired
from the Company’s treasury shares.

ARTICLE V

INVESTMENT OPTIONS

 

5.01. Investment Options

The Company has selected the following investment options (Investment Options),
any of which may be changed, modified or deleted, or additional Investment
Options may be added, from time to time by the Committee:

Interest Fund: Interest will be credited to a Participant’s investment in the
Interest Fund based on average three-month United States Treasury Bill rates
Auction Average (Investment) as published by the Federal Reserve Board for the
month immediately preceding the day the interest is credited. Notwithstanding
the preceding sentence, the Administrator may change the basis on which the
interest rate is determined.

Common Stock: A hypothetical investment in shares of Massey Energy Common Stock.

 

- 6 -



--------------------------------------------------------------------------------

5.02. Election of Investment Options

 

  (a) At the time that an Eligible Employee first becomes a Participant, the
Participant shall allocate deferrals among the Investment Options. Such
Investment Options will be used as a measure of the investment performance of
his Deferred Account. A Participant may specify that all or any 10% multiple of
his Deferred Account be deemed to be invested in one or more of the Investment
Options.

 

  (b) A Participant may reallocate the Investment Options for his Deferred
Account once every six months in 10% multiples. Any reallocation will be
effective as of the first day of the month following the month in which an
appropriately completed form is received by the Committee. Until a Participant
delivers a new Investment Option form to the Committee, his prior Investment
Options shall control. If a Participant fails to select an Investment Option for
his Deferred Account, he shall be deemed to have elected the Interest Fund.

 

  (c) Anything in this Plan to the contrary notwithstanding, in no event shall
any Participant, until six months after Termination, reallocate his Investment
Options between Common Stock and the Interest Fund unless at least six months
has elapsed since the date of the Director’s most recent “Opposite Way”
transaction either under this Plan or in any transaction outside the Plan.

 

5.03. Method of Crediting Earnings

 

  (a) Interest Fund. Interest will be credited as of the last day of each month
in which any amount remains credited to the Deferred Account of a Participant,
or debited with an amount equal to that determined by multiplying the balance of
such portion of such account as of the last day of the preceding month by the
return rate for that month. As to the applicable amount distributed, the Company
shall cease crediting or debiting adjustments to the Participant’s Deferred
Account on the last day of the month of the date of distribution of a Deferred
Benefit.

 

  (b) Common Stock.

(i) A Participant’s investment in the Common Stock Fund attributable to a
Retainer Fee is credited to the Participant’s Deferred Account as a number of
whole and fractional shares of Common Stock on the date of each calendar quarter
of the Deferral Year in which such Compensation is earned based on the Fair
Market Value on that date. A Participant’s investment in Common Stock
attributable to a Meeting Fee is credited to the Participant’s Deferred Account
as a number of whole and fractional shares of Common Stock on the day of the
month in which a meeting occurs based on the Fair Market Value on that date. A
Participant’s investment in Common Stock attributable to any Restricted Stock
Cash Dividends is credited to the Participant’s Deferred Account as a number of
whole and fractional shares of Common Stock on the date of the month on which
such Restricted Stock Cash Dividends otherwise would be paid based on the Fair
Market Value on that date.

 

- 7 -



--------------------------------------------------------------------------------

(ii) The basis for additional credits to a Participant’s investment in Common
Stock (in whole and fractional shares of Common Stock) will be variable rates
based on the value of dividends paid on Common Stock and the Fair Market Value
on the date that such dividends are paid on Common Stock. The value of a
Participant’s investment in Common Stock at any relevant time equals the value
of the shares of Common Stock as if the Compensation and Restricted Stock Cash
Dividends deferred by the Participant under the Plan and any additional credits
under this subsection had been used to purchase Common Stock at the Fair Market
Value on the date those amounts were credited to an investment in Common Stock.
Additional credits are accrued through the end of the month preceding the month
of distribution of a Deferred Benefit.

ARTICLE VI

GENERAL PROVISIONS

 

6.01. Company’s Obligation

The Plan is unfunded. A Deferred Benefit is at all times a mere contractual
obligation of the Company. A Participant and his Beneficiaries have no right,
title, or interest in the Deferred Benefits or any claim against them. The
Company will not segregate any funds or assets for Deferred Benefits nor issue
any notes or security for the payment of any Deferred Benefit.

 

6.02. Control by Participant

A Participant has no control over Deferred Benefits except according to his
Election Form.

 

6.03. Claims Against Participant’s Deferred Benefits

A Deferred Account relating to a Participant under this Plan is not subject in
any manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, or charge, and any attempt to do so is void. Deferred Benefits are
not subject to attachment or legal process for a Participant’s debts or other
obligations. Nothing contained in this Plan gives any Participant any interest,
lien, or claim against any specific asset of the Company. A Participant or his
Beneficiary has no rights to receive Deferred Benefits other than as a general
creditor.

 

6.04. Amendment or Termination

Except as otherwise provided in this section, this Plan may be altered, amended,
suspended, or terminated at any time by the Board, Except for a termination of
the Plan caused by the determination of the Board that the laws upon which the
Plan is based have changed in a manner that negates the Plan’s objectives and as
otherwise permitted by Section 409A of the Code, the Board may not alter, amend,
suspend, or terminate this Plan without the majority consent of all Directors
who are Participants if that action would

 

- 8 -



--------------------------------------------------------------------------------

result either in a distribution of all Deferred Benefits in any manner other
than as provided in this Plan or that would result in immediate taxation of
Deferred Benefits to Participants. Notwithstanding the preceding sentence, if
any amendment to the Plan, subsequent to the date the Plan becomes effective,
adversely affects Deferred Benefits elected hereunder, after the effective date
of any such amendment, and the Internal Revenue Service declines to rule
favorably on any such amendment or to rule favorably only if the Board makes
amendments to the Plan not acceptable to the Board, the Board, in its sole
discretion, may accelerate the distribution of part or all amounts attributable
to affected Deferred Benefits due Participants and Beneficiaries hereunder to
the extent permitted by Section 409A of the Code.

 

6.05. Notices

Notices and elections under this Plan must be in writing. A notice or election
is deemed delivered if it is delivered personally or if it is mailed by
registered or certified mail to the person at his last known business address.

 

6.06. Waiver

The waiver of a breach of any provision in this Plan does not operate as and may
not be construed as a waiver of any later breach.

 

6.07. Construction

This Plan is created, adopted, and maintained according to the laws of Delaware
(except its choice-of-law rules). It is governed by those laws in all respects.
Headings and captions are only for convenience; they do not have substantive
meaning. If a provision of this Plan is not valid or not enforceable, that fact
in no way affects the validity or enforceability of any other provision. Use of
the one gender includes all, and the singular and plural include each other.

 

6.08. Omnibus Section 409A Provision

It is intended that any compensation, benefits and other remuneration to be
provided pursuant to or in connection with this Plan which is considered to be
“deferred compensation” subject to Section 409A of the Code shall be provided
and paid in a manner, and at such time and in such form, as complies with the
applicable requirements of Section 409A of the Code to avoid the unfavorable tax
consequences provided therein for non-compliance. The Administrator is
authorized to amend the Plan or any Election Form as the Administrator may
determine to be necessary or appropriate to evidence or further evidence
required compliance with Section 409A of the Code. It is specifically intended
that any elections and modifications under the Plan will comply with the
requirements of Section 409A of the Code.

 

6.09 Effectiveness

The amended and restated Plan is effective January 1, 2009.

As evidence of its adoption of this restatement of the Plan, Massey Energy
Company has caused this document to be signed by its undersigned officer, this
23RD day of December, 2008, effective January 1, 2009.

 

MASSEY ENERGY COMPANY By:  

/s/ John M. Poma

  John M. Poma Its:   Vice President - Human Resources

 

- 9 -